 

 

iL L_.al;_)

ilr{
IN THE UNITED sTATEs DIsTRICT CoURT U 5 lPL§§,‘§ C; §§ 1
FoR THE soUTHERN DISTRICT oF GEoRGIA mg FEB \ 1 ph 3= 05
DUBLIN DIvIsIoN

 

JEAN JOCELYN MERILIEN,
Plaintiff,

v. CV 318-056

MS. GRANISON, Kitchen Manager, Johnson )
State Prison; TARRA JACKSON, Chief )
Counselor, Johnson State Prison; LAKEISHA )
SMITH, CERT Officer, Johnson State Prison; )
JASON HURST, Lieutenant, Johnson State )
Prison; MR. SCOTT, CER'I` Officer, Johnson )
State Prison; SHAWN EMMONS, Former )
Warden, Johnson State Prison; ANTOINE )
CALDWELL, Warden, Johnson State Prison; )
and JAN MARTIN, Correctional Offlcer, )
Johnson State Prison, )
)
)

Defendants.
0 R D E R

After a careful, de novo review of the file, the Court concurs with the Magistrate
Judge’s Report and Recommendation (“R&R”), to which objections have been tiled, (doc.
no. 117). In his objections, Plaintiff states he is confused by the Magistrate Judge’s January
18, 2019 Order prohibiting him from submitting additional filings until ordered to do so by
the Court and indicates he is not sure whether he should file objections (_I_d_. at 1.) The
January 17, 2019 Order directing service of the Magistrate Judge’s R&R and setting the
objections deadline stated the objecting party “must file” objections by the deadline. (Doc.

no. 105.) Accordingly, the Magistrate Judge ordered Plaintiff to tile objections by the

 

 

 

February 4 deadline. Plaintiff filed objections, and the Court has considered them here.
However, nothing in Plaintift’s objections Warrants deviation from the Magistrate Judge’s
recommendation Accordingly, the Court OVERRULES Plaintifi’s objections, ADOPTS
the Report and Recommendation of the Magistrate Judge as its opinion, and DENIES
Plaintift"s motion for injunctive relief. Doc. no. 70.)

SO ORDERED this / day of F ebruary, 2019, at Augusta, Georgia.

./Wéw@'

UNITED STA'l;,E,(S DISTRICT JUDGE

 

 

